

116 HRES 674 IH: Expressing the sense of the House of Representatives regarding the achievements of Edgar Ricardo Arjona Morales, in honor of Hispanic Heritage Month.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 674IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mrs. Torres of California submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the achievements of Edgar Ricardo
			 Arjona Morales, in honor of Hispanic Heritage Month.
	
 Whereas Guatemalan musician Edgar Ricardo Arjona Morales was born in Antigua, Guatemala, on January 19, 1964;
 Whereas Arjona initially worked as a schoolteacher in rural Guatemala; Whereas Arjona has recorded sixteen full-length records since the release of his debut album, Dejame Decir Que Te Amo;
 Whereas Arjona has received extensive critical praise for his songwriting, which addresses challenges facing Guatemala such as racism, poverty, inequality, and violence, root causes of migration;
 Whereas, in 1993, Guatemalan President Ramiro de Leon Carpio honored Arjona with the Rafael Ovalle Order;
 Whereas, in 2005, Arjona founded Fundación Adentro to help bring musical education to impoverished children in Guatemala, which has constructed two schools for children in Guatemala;
 Whereas, in 2017, Arjona received a Lifetime Achievement Award at the Latin American Music Awards; and
 Whereas following the Fuego volcano eruption in 2018, Arjona supported families who were relocated, providing them with new permanent housing: Now, therefore, be it
	
 That the House of Representatives— (1)in honor of Hispanic Heritage Month, congratulates Edgar Ricardo Arjona Morales on his musical achievements;
 (2)commends Arjona for his commitment to address inequality and improve opportunities for Guatemalans; and
 (3)celebrates the achievements of all Guatemalan and Guatemalan-American musicians and artists who share with the world the richness and strength of Guatemalan culture and heritage.
			